      Case: 1:21-cv-02566 Document #: 1 Filed: 05/12/21 Page 1 of 10 PageID #:1




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 TAMMY A. WALSH,

         Plaintiff,

 v.                                                      Case No. 1:21-cv-02566

 IC SYSTEM, INC.

         Defendant.

                                            COMPLAINT

        NOW COMES TAMMY A. WALSH, by and through her undersigned counsel,

complaining of Defendant IC SYSTEM, INC., as follows:

                                   NATURE OF THE ACTION

        1.      Plaintiff brings this action seeking redress for Defendant’s violations of the Fair

Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §1692, et seq.

                                  JURISDICTION AND VENUE

        2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.      Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(2).

                                              PARTIES

        4.      TAMMY A. WALSH (“Plaintiff”) is a natural person, over 18-years-of-age, who

at all times relevant resided in Lake Villa, Illinois.

        5.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

        6.      IC SYSTEM, INC. (“Defendant”) maintains its principal place of business in at 444

Highway 96 E, Saint Paul Minnesota 55127.


                                                   1
      Case: 1:21-cv-02566 Document #: 1 Filed: 05/12/21 Page 2 of 10 PageID #:2




       7.      Defendant specialized in debt collection and collects debts on behalf of others

nationwide.

       8.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) because the

principal purpose of Defendant’s business is the collection of debt owed to others.

                                 GENERAL ALLEGATIONS

       9.      Plaintiff incurred a consumer debt arising from personal utility services.

       10.     In an attempt to collect the debt, Defendant sent a letter to Plaintiff dated March 1,

2021 (hereafter the “Collection Notice”).

       11.     Defendant’s Collection Notice depicted, in pertinent part, as follows:




                                    Intentionally Left Blank




                                                 2
Case: 1:21-cv-02566 Document #: 1 Filed: 05/12/21 Page 3 of 10 PageID #:3




                                    3
       Case: 1:21-cv-02566 Document #: 1 Filed: 05/12/21 Page 4 of 10 PageID #:4




        12.      Plaintiff disputes that “AT&T U-VERSE” is the actual creditor of the Subject Debt.

        13.      As reflected by the below screen capture taken of a search result from the Illinois

Secretary of State’s website search engine, “AT&T U-VERSE” is not a recognized legal entity by

the Office if the Illinois Secretary of State 1:




        14.      Instead, as reflected by screen captures taken of search results from the Illinois

Secretary of State’s website search engine, dozens of entities starting with “AT&T” are listed as a

result of typing the words “AT&T” 2:




1
  https://apps.ilsos.gov/corporatellc/CorporateLlcController (Search term: AT&T U-Verse; last accessed February
15, 2021)
2
  https://apps.ilsos.gov/corporatellc/CorporateLlcController (Search term: AT&T; last accessed February 15, 2021)

                                                        4
Case: 1:21-cv-02566 Document #: 1 Filed: 05/12/21 Page 5 of 10 PageID #:5




                                    5
      Case: 1:21-cv-02566 Document #: 1 Filed: 05/12/21 Page 6 of 10 PageID #:6




       15.     As depicted in the above image, the upper left corner of the Collection Notice

contains Defendant’s logo and name, and to the left of Defendant’s name are the words

“ACCOUNT SUMMARY” in bold font (“Account Information Box”).

       16.     The first line contained within the Account Information Box contains the word

“Creditor” and directly next to “Creditor” is “AT&T U-VERSE”.

       17.     The second line contained within the Account Information Box contains the words

“Account No.” and directly next to “Account No.” are a series of numbers.

       18.     The third line contained within the Account Information Box contains the words

“I.C. System Reference No.” and directly next to “I.C. System Reference No.” are a series of

numbers.

       19.     The fourth line contained within the Account Information Box contains the words

“BALANCE DUE” and thereafter an amount of $90.22 is listed.

       20.     The Collection Notice is a “communication” as defined by 15 U.S.C. § 1692a(2).

       21.     The Collection Notice identified “AT&T U-Verse as the “Creditor” but AT&T U-

Verse cannot be the creditor to whom the debt is owed to because it is not an existing entity.

       22.     Further obfuscating the identity of the creditor, the Collection Notice requested that

payment be made directly to Defendant, thus raising the possibility that Defendant is the creditor.

                                            DAMAGES

       23.     Due to Defendant’s failure to identify the true creditor, Plaintiff’s ability and

decision-making process was impacted and eventually Plaintiff did not make a payment on the

subject debt as Defendant’s failure to identify the true creditor rendered it impossible for Plaintiff

to determine whom she is ultimately paying.




                                                  6
      Case: 1:21-cv-02566 Document #: 1 Filed: 05/12/21 Page 7 of 10 PageID #:7




       24.     This uncertainty resulted in an appreciable risk of harm to Plaintiff because her

decision not to pay, which was driven by the confusion pertaining to the owner of the subject debt,

raised the risk of imminent adverse credit reporting of the subject debt by the owner of the subject

debt, who is presently unknown.

       25.     There is no question that having information regarding the entity that Plaintiff was

indebted to is of substantive value and material to Plaintiff’s financial affairs. See Hahn v. Triumph

P’ships LLC, 557 F.3d 755, 757 (7th Cir. 2009) (“The [FDCPA] is designed to provide information

that helps consumers to choose intelligently ...”).

       26.     Without this critical information, Plaintiff ran the risk of making payment to an

unknown entity and having her payment swallowed into a black hole.

       27.     The value of receiving unambiguous and complete information about one’s

financial affairs—and the ill effects of receiving ambiguous or misleading information—may be

hard to quantify, but it is nevertheless a concrete harm. See Haddad v. Midland Funding, LLC, 255

F. Supp. 3d 735, 739 (N.D. Ill. 2017).

       28.     Based on the foregoing, Plaintiff was deprived of her right to receive critical

information required by the FDCPA and was harmed as a result thereof.

                                  CLAIMS FOR RELIEF
                                         COUNT I:
                 Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)
                                 Violations of 15 U.S.C. § 1692e

       29.     Section 1692e of prohibits debt collectors from using “false, deceptive, or

misleading representation or means in connection with the collection of any debt”.

       30.     Section 1692e(10) specifically prohibits “[t]he use of any false representation or

deceptive means to collect or attempt to collect any debt or to obtain information concerning

a consumer.”
                                                  7
      Case: 1:21-cv-02566 Document #: 1 Filed: 05/12/21 Page 8 of 10 PageID #:8




       31.     Defendant violated 15 U.S.C. §§1692e and e(10) by making deceptive and

misleading representations to Plaintiff in an attempt to collect the subject debt.

       32.      Specifically, it was inherently deceptive for Defendant to mislead Plaintiff into

believing that AT&T U-Verse was the creditor when AT&T U-Verse is not an existing entity that

the debt could possibly be owed to.

                                 Violations of 15 U.S.C. § 1692g

       33.     Section 1692g(a) provides:

       (a) Within five days after the initial communication with a consumer in connection
       with the collection of any debt, a debt collector shall, unless the following
       information is contained in the initial communication or the consumer has paid the
       debt, send the consumer a written notice containing –
               (1)     the amount of the debt;
               (2)     the name of the creditor to whom the debt is owed;
               (3)     a statement that unless the consumer, within thirty days after receipt
                       of the notice, disputes the validity of the debt, or any portion thereof,
                       the debt will be assumed to be valid by the debt collector;
               (4)     a statement that if the consumer notifies the debt collector in writing
                       within the thirty-day period that the debt or any portion thereof, is
                       disputed, the debt collector will obtain verification of the debt or a
                       copy of a judgment against the consumer and a copy of such
                       verification or judgment against the consumer and a copy of such
                       verification or judgment will be mailed to the consumer by the debt
                       collector; and
               (5)     a statement that, upon the consumer’s written request within the
                       thirty-day period, the debt collector will provide the consumer with
                       the name and address of the original creditor, if different from the
                       current creditor.
(emphasis added).
       34.     Section 1692g of the FDCPA requires debt collectors to make certain critical

disclosures to consumers, including the identity of the current creditor.

       35.     Defendant violated 15 U.S.C. §1692g by failing to adequately provide Plaintiff with

the disclosures required by the FDCPA.

                                                  8
      Case: 1:21-cv-02566 Document #: 1 Filed: 05/12/21 Page 9 of 10 PageID #:9




         36.       Specifically, Defendant violated § 1692g(a)(2) by identifying “AT&T U-VERSE”

as the creditor.

         37.       As set forth above, the Collection Notice rendered it impossible for Plaintiff to

determine the identity of the creditor to whom the debt is owed to. Steffek v. Client Services, Inc.,

948 F.3d 761, 763 (7th Cir. 2020) (“Regardless of who then owned the debts, the question under

the statute is whether the letters identified the then-current creditor clearly enough that an

unsophisticated consumer could identify it without guesswork”).

         38.       As set forth above, the Collection Notice was highly confusing and impacted

Plaintiff’s decision to pay the subject debt, which resulted in concrete harm to Plaintiff as set forth

above.

         WHEREFORE, Plaintiff, requests the following relief:

         A.        a finding that Defendant violated 15 U.S.C. §1692 (e), e(10), and g(a)(2);

         B.        an award of statutory damages in the amount of $1,000 to Plaintiff;

         C.        an award to Plaintiff for her reasonable attorney’s fees and costs; and

         D.        any further relief this Honorable Court deems just and proper.

                                    DEMAND FOR JURY TRIAL

         Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.




                                                     9
    Case: 1:21-cv-02566 Document #: 1 Filed: 05/12/21 Page 10 of 10 PageID #:10




Dated: May 12, 2021                       Respectfully submitted,

                                          TAMMY A. WALSH

                                          By: /s/ Victor T. Metroff

                                          Victor T. Metroff, Esq.
                                          Mohammed O. Badwan, Esq.
                                          Counsel for Plaintiff
                                          Sulaiman Law Group, Ltd
                                          2500 S Highland Ave, Suite 200
                                          Lombard, IL 60148
                                          (630) 575-8180
                                          mbadwan@sulaimanlaw.com
                                          vmetroff@sulaimanlaw.com




                                        10
